                                  Case 4:19-cv-05849-PJH Document 34 Filed 09/24/19 Page 1 of 4



                        1   JEFFREY E. TSAI (SBN 226081)
                            jeff.tsai@dlapiper.com
                        2   ISABELLE L. ORD (SBN 198224)
                            isabelle.ord@dlapiper.com
                        3   DAVID F. GROSS (SBN 083547)
                            david.gross@dlapiper.com
                        4   ANTHONY L. PORTELLI (SBN 280766)
                            anthony.portelli@dlapiper.com
                        5   DLA PIPER LLP (US)
                            555 Mission Street, Suite 2400
                        6   San Francisco, CA 94105
                            Tel: 415.836.2500
                        7   Fax: 415.836.2501

                        8    Attorneys for Plaintiffs
                             STACKLA, INC., STACKLA, LTD., and
                        9    STACKLA PTY LTD.
                       10
                                                          UNITED STATES DISTRICT COURT
                       11
                                                       NORTHERN DISTRICT OF CALIFORNIA
                       12
                                                               OAKLAND DIVISION
                       13

                       14
                             STACKLA, INC., a Delaware Corporation,      Case No. 19-cv-05849-PJH
                       15    STACKLA, LTD., An English Limited
                             Company, and STACKLA PTY LTD., an           SUPPLEMENTAL DECLARATION OF
                       16    Australian Proprietary Limited Company,     DAMIEN WILLIAM MAHONEY IN
                                                                         SUPPORT OF PLAINTIFFS’ EX PARTE
                       17                       Plaintiffs,              MOTION FOR TEMPORARY
                                                                         RESTRAINING ORDER AND ORDER TO
                       18    v.                                          SHOW CAUSE RE INJUNCTION
                       19
                             FACEBOOK, INC., a Delaware Corporation,
                       20    INSTAGRAM, LLC, a Delaware Limited
                             Liability Company, and DOES 1-50,
                       21
                                                Defendants.
                       22

                       23

                       24

                       25

                       26
                       27

                       28
DLA P IPER LLP (US)
    SAN FRA NCI S CO

                                               SUPLLEMENTAL DECLARATION OF DAMIEN WILLIAM MAHONEY
                            WEST\287824356.1
                               Case 4:19-cv-05849-PJH Document 34 Filed 09/24/19 Page 2 of 4



                        1           SUPPLEMENTAL DECLARATION OF DAMIEN WILLIAM MAHONEY

                        2          I, Damien William Mahoney, declare as follows:

                        3          1.      I am the Chief Executive Officer and a director and shareholder of Stackla. This

                        4   declaration supplements my declaration submitted in support of Stackla’s Ex Parte Motion for

                        5   Temporary Restraining Order and Order to Show Cause re Preliminary Injunction (the “TRO

                        6   Motion”). I have reviewed the opposition brief of Defendants Facebook, Inc. (“Facebook”) and

                        7   Instagram, LLC (“Instagram”) (collectively, “Defendants”) to the TRO Motion, including all the

                        8   papers supporting that opposition (the “Opposition”). I also submit this declaration in response to

                        9   the Opposition.

                       10                  Stackla’s Business Requires Access to Facebook and Instagram

                       11          2.      Defendants are incorrect in their assertion that “there is no direct evidence in the

                       12   record on which the Court could base a conclusion that Stackla is existentially dependent on

                       13   Facebook.” Opp. Br. at 9:6-8. Stackla’s business is based on providing its customers with

                       14   customized and effective user content from online social media platforms—specifically,

                       15   Facebook and Instagram. As set forth in my prior declaration (“Mahoney Declaration”), there is

                       16   no substitute for the Facebook and Instagram platforms. See Mahoney Decl., ¶¶ 15-16.

                       17          3.      Stackla funds operations through the collection of license fees from the sale of

                       18   subscription agreements to existing and new customers for access to the Stackla platform, which

                       19   includes access to Facebook and Instagram through Stackla. Approximately 80 percent of the

                       20   content Stackla collects for its clients comes from Facebook and Instagram. Since Stackla has
                       21   been deprived of access to Facebook and Instagram and customers cannot access these platforms

                       22   through Stackla’s platform, Stackla has received numerous customer complaints, and customers

                       23   have threatened to cancel their Stackla contracts or have cancelled their contracts because Stackla

                       24   cannot access Facebook and Instagram.

                       25          4.      During Facebook’s extensive vetting process for Stackla to become a Facebook

                       26   Marketing Partner, Defendants were made aware that Stackla’s business model depended on
                       27   access to these platforms. My team and I participated in this process, including demonstrating

                       28   Stackla’s business model and platform to Defendants. Defendants also required Stackla to
DLA P IPER LLP (US)
    SAN FRA NCI S CO                                                          1
                                               SUPLLEMENTAL DECLARATION OF DAMIEN WILLIAM MAHONEY
                            WEST\287824356.1
                               Case 4:19-cv-05849-PJH Document 34 Filed 09/24/19 Page 3 of 4



                        1   establish that its clients would generate sufficient revenue on Defendants’ platforms before

                        2   Stackla could be accepted as a Facebook Marketing Partner.

                        3                                Stackla Did Not Delay in Seeking Relief

                        4          5.      Contrary to the Opposition’s claim of “Stackla’s delay in seeking emergency

                        5   relief,” Opp. Br. at 11:19, Stackla has worked diligently and made numerous efforts to set the

                        6   record straight with Facebook once we first learned about the Business Insider reporting.

                        7          6.      My colleagues and I reached out to Defendants numerous times to confirm that

                        8   Stackla is not scraping data, as alleged in the article. Our attempts were met with silence up until

                        9   Facebook’s August 30, 2019, cease-and-desist letter, and Defendants’ same-day denial of access

                       10   to Stackla of the Facebook and Instagram platforms.

                       11          7.      Stackla retained counsel and exchanged correspondence with counsel for

                       12   Defendants starting the following business day. During the exchanges, Stackla also provided

                       13   confidential and proprietary information about its business in its good-faith effort to demonstrate

                       14   that Defendants’ accusations are false, and that Defendants had wrongly suspended Stackla.

                       15   Stackla did not first resort to litigation, including the emergency relief now sought in Stackla’s

                       16   Motion—my hope had been from the beginning to informally resolve the issue that

                       17   misinformation caused.

                       18          8.      Stackla’s good faith efforts were met with confusing and inaccurate responses

                       19   from Defendants and unreasonable demands, including requiring Stackla to turn over its source

                       20   code to Defendants and to delete all of its data—essentially pre-conditions that would require
                       21   Stackla to destroy its business in the hope of working something out with Defendants. We gave

                       22   the informal process a good faith try. Once it was clear last week that Facebook refused to

                       23   reinstate Stackla’s access and the danger to Stackla of insolvency was real and imminent, Stackla

                       24   was left with no choice but to seek emergency relief to prevent destruction of the business.

                       25          9.      From the day that Defendants unfairly denied Stackla access to the Facebook and

                       26   Instagram platforms, Stackla has already suffered significant financial harm. In the event that
                       27   Stackla’s access to the Facebook and Instagram platforms is not reinstated, Stackla’s ability to

                       28   continue as a going concern will be immediately threatened. I understand that Stackla’s chief
DLA P IPER LLP (US)
    SAN FRA NCI S CO                                                          2
                                               SUPLLEMENTAL DECLARATION OF DAMIEN WILLIAM MAHONEY
                            WEST\287824356.1
                               Case 4:19-cv-05849-PJH Document 34 Filed 09/24/19 Page 4 of 4



                        1   financial officer / chief operating officer will be submitting a declaration that provides

                        2   information related to this immediate threat.

                        3

                        4          I declare under penalty of perjury under the laws of the United States that the foregoing is

                        5   true and correct and that this declaration executed this 24th day of September, 2019, in San

                        6   Francisco, California.

                        7                                                         ____________________________
                                                                                  DAMIEN WILLIAM MAHONEY
                        8

                        9

                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20
                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
DLA P IPER LLP (US)
    SAN FRA NCI S CO                                                          3
                                               SUPLLEMENTAL DECLARATION OF DAMIEN WILLIAM MAHONEY
                            WEST\287824356.1
